NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRAD GREENSPAN,                                 No. 17-72832

                Petitioner,                     SEC File No. 2016-8

 v.                                             MEMORANDUM*

U.S. SECURITIES & EXCHANGE
COMMISSION,

                Respondent.

                     On Petition for Review of an Order of the
                       Securities & Exchange Commission

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Brad Greenspan petitions for review of an order of the Securities and

Exchange Commission (“SEC”) denying his claim for a whistleblower award

under Section 21F of the Securities Exchange Act of 1934. We have jurisdiction

under 15 U.S.C. § 78u-6(f). The SEC’s determination may be set aside only if



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law,” or “unsupported by substantial evidence.” 5 U.S.C. § 706(2)(A), (2)(E); see

also 15 U.S.C. § 78u-6(f); Ponce v. SEC, 345 F.3d 722, 728 (9th Cir. 2003). We

deny the petition.

      The record supports the SEC’s determination that Greenspan is not entitled

to a whistleblower award because Greenspan did not provide information to the

SEC “that led to the successful enforcement” of an SEC action. 15 U.S.C. § 78u-

6(b)(1); see also 17 C.F.R. § 240.21F-4(c) (defining information that led to

successful enforcement action).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         2                                     17-72832